     Case 1:21-cv-10297-WGY Document 29 Filed 09/07/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

____________________________________
                                             )
Douglas A. Wedge,                            )
      Plaintiff, Counterclaim Defendant      )
                                             )
      v.                                     )       Civil Action No.: 1:21-cv-10297
                                             )
Lou Lamb Smith, Individually and as          )
Administrator of the Estate of               )
Robert Weston Smith;                         )
Lou Lamb Smith, Individually and as)
Administrator of the Estate of                )
Robert Weston Smith and                       )
WJ Entertainment LLC,                         )
       Defendants, Counterclaim Plaintiffs    )
                                              )


JOINT MOTION TO CONTINUE MEDIATION AND MEDIATION SCHEDULE
                AND TO STAY THIS PROCEEDING

       Plaintiff Douglas A. Wedge and Defendants Lou Lamb Smith, Tod Weston Smith,

and WJ Entertainment LLC jointly move the Court to continue the case mediation and

related mediation schedule and stay the proceeding for thirty (30) days to potentially avoid

the expense of the mediation, including travel, and on-going discovery. The parties have

reached a tentative settlement of all claims and require time to draft and finalize a

settlement agreement. The parties wish to do so without incurring the costs associated with

the mediation and impending discovery deadlines.

       Good cause exists for this motion. The parties have been engaging in settlement

discussions and are close to resolving the essential issues in the case. Considering the

upcoming discovery deadlines and mediation, the parties wish to stay the proceeding so




                                             1
     Case 1:21-cv-10297-WGY Document 29 Filed 09/07/21 Page 2 of 2




that they may focus their efforts on negotiating, drafting and potentially finalizing a

settlement agreement.

       This motion is being filed after careful deliberation and is not being filed in bad

faith or to delay the proceedings.

       For the aforementioned reasons, the parties respectfully request that the Court grant

this Motion to continue the mediation, mediation schedule and stay the proceeding for

thirty (30) days.

 Respectfully submitted,

 Douglas A. Wedge,                            Tod Westin Smith, Individually and as
                                              Administrator of Estate of Robert Smith,
 By its attorneys,                            Lou Lamb Smith, Individually and as
                                              Administrator of Estate of Robert Smith,
                                              and WJE Entertainment LLC,
   /s/William S. Rogers, Jr.__________
 William S. Rogers, Jr. (BBO # 549487)        By their attorney,
 Thomas M. Elcock (BBO # 548027)
 PRINCE LOBEL TYE LLP
 100 Cambridge St., Suite 2200                /s/Brendan M. Shortell
 Boston, MA 02114                             Brendan M. Shortell, Esq. (BBO #
 Tel: (617) 456-8112                          675851)
 Fax: (617) 456-8100                          Lambert Shortell & Connaughton
 wsrogers@princelobel.com                     100 Franklin Street, Suite 903
 telcock@princelobel.com                      Boston, MA. 02110
                                              Tel. 617-720-0091
                                              Fax. (617) 720-6307
 Dated: September 7, 2021                     shortell@lambertpatentlaw.com


                             CERTIFICATE OF SERVICE

       I certify that I served the foregoing on counsel of record through the Court's ECF
system.

Date: September 7, 2021


                                                     /s/ Brendan M. Shortell




                                             2
